Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-4, 8-15, 27 and 29 are currently pending. Claims 1, 3, 8, 11 and 13 have been amended by Applicants’ amendment filed 08-12-2022. Claim 28 has been canceled by Applicants’ amendment filed 08-12-2022. Claim 29 has been added by Applicants’ amendment filed 08-12-2022.

Applicant's election without traverse of Group I, claims 1-15, directed to a method for tracking liquid solutions using mass spectrometry, and the election of Species as follows:
Species (A): wherein at least two of the one or more mixtures comprise different ratios of the first solution and the second solution (claim 6),
Species (B): wherein the first enzyme is incubated with the first substrate in the one or more mixtures (claim 10), and
 Species (C): electrospray ionization, liquid chromatography, nanostructure-initiator MS, etc. (claim 15), in the reply filed May 1, 2019 was previously acknowledged.

Claims 16-25 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 8-12 and 14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was still deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-4, 13, 15, 27 and 29 are under consideration to which the following grounds of rejection are applicable.

Priority
The present application filed June 1, 2017, claims the benefit of US Provisional Patent Application No. 62/344,803, filed June 2, 2016; and US Provisional Patent Application No. 62/420,423, filed November 10, 2016.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 12, 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections	
Claim Interpretation: the term “first lanthanide” and “second lanthanide” in claim 1 is interpreted to refer to one or more lanthanide ions that are the same lanthanide ions (e.g., multiple Eu ions, multiple Ho ions, different concentrations of the same lanthanide, different isotopes of the same lanthanide ions such as 173Yb and 174Yb, etc.), and/or two or more different lanthanide ions (e.g., Eu ions and Ho ions), which are from the same and/or different first lanthanide-chelator complex and second lanthanide-chelator complex.
The term “barcode” is interpreted to refer to any lanthanide ion; lanthanide-chelator complex; lanthanide chelator complex comprising one or more molecules or moieties; any enzyme and/or any substrate (e.g., metals, biomolecules, DNA, RNA, peptides, aptamers, primers, etc.) that is capable of assisting in the identification of something.
The term “2,2',2''-(10-(2-((5-aminopentyl)amino)-2-oxoethyl)-1,4,7,10-tetraazacyclododecande-1,4,7-triyl)triacetic acid” in claim 3 is interpreted to refer to DOTA or DOTA-NH having the structure:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 13, 15 and 27 is maintained, and claim 29 is newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 1 is indefinite for the recitation of the term “linearly correlated to the ratio of the first lanthanide to the second lanthanide” in lines 32-33 because it is unclear what ratio of the first lanthanide to the second lanthanide the enzyme or substrate is linearly correlated with, such that it is unclear whether the term refers to the concentration ratio between the first lanthanide to the second lanthanide; a ratio of the relative number of ions; a quantitative ratio of ions of the first lanthanide and the second lanthanide obtained in the mass spectra; a ratio of small molecules attached to the first lanthanide and to the second lanthanide; that the lanthanide ions are detected by a mass spectrometer; and/or whether the term refers to some other ratio and, thus, the metes and bounds of the claim cannot be determined.
Claim 29 is indefinite for the recitation of the term “the first chelator or the second chelator is ethylenediaminetetraacetic acid,    1,4,7,10-tetraazacyclododecane-1,4,7,   10-tetraacetic acid”, diethylenetriaminepentaacetic acid” in lines 1-3 because it is unclear as to the structural identity of the first chelator or the second chelator; and whether the first chelator or the second chelator is (or is selected from) “ethylenediaminetetraacetic acid”; “1,4,7,10-tetraazacyclododecane-1,4,7”; “10-tetraacetic acid”;  “1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid”; “diethylenetriaminepentaacetic acid”; and/or whether the chelator is some other combination of the recited chelators and, thus, the metes and bounds of the claim cannot be determined.
Claims 2-4, 13, 15 and 27 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
	Please Note: the references have been modified slightly in view of Applicant’s amendments and arguments, filed 08-12-2022.

(1)	The rejection of claims 1-4, 13, 15and 27 is maintained, and claim 29 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Gygi et al. (US Patent No. 28669116, issued March 11, 2014) in view of Selvin et al. (US Patent No. 5622821, issued April 22, 1997) as evidenced by Chien et al. (Analytical Chemistry, 1992, 64, 1046-1050); and Choudhary et al. (Thermo Electron, 2003, 1-4); and Nicolescu (Intech, 2017, 23-78); and Deng et al. (Analytical Methods, 2015, 7, 5767-5771; and Supporting Materials, 2015, 1-8); and Song et al. (US Patent No. 7439079, issued October 21, 2008); and Hingorani et al. (Sensors, 2013, 13, 13732-13743).
Regarding claim 1 (in part), 4 (in part), 13, 15 and 27, Gygi et al. teach a method of detecting and quantifying proteins by mass spectrometric analysis using peptide internal standards and provides a highly sensitive way of detecting protein modifications, wherein individual ubiquitinated polypeptides identified can be used to generate molecular probes diagnostic of a cell state and/or can serve as targets that modulate one or more cellular processes (interpreted as an internal standard; and generating a mass spectrum, claims 1 and 27) (Abstract). Gygi et al. teach that ICAT reagent technology comprises isotope coded affinity tags (ICAT) that are chemically identical with the exception of eight deuterium or hydrogen atoms, such that proteins from two cell lysates (interpreted as a first solution and a second solution) can be labeled independently with one or the other ICAT reagent at cysteinyl residues (interpreted as a first barcoded solution and a second barcoded solution), such that after mixing and proteolysing the lysates (interpreted as mixing together the first barcoded solution and the second barcoded solution, and incubating to carry out an enzymatic reaction to generate reaction products), the ICAT-labeled peptides are isolated by affinity biotin molecule incorporated into each ICAT reagent, and the labeled peptides are analyzed by LC-MS/MS, wherein quantification is performed by determining the relative expression ratio related to the amount of each ICAT-labeled peptide pair in the sample (interpreted as determining the ratio of the first barcoded solution to the second barcoded solution formed in step c; and the relative abundance of the first enzyme and/or the first substrate), wherein the label is preferably a stable isotope (interpreted as a first solution; a second solution; mixing; first barcoded solution; second barcoded solution; incubating two or more mixtures to carry out an enzymatic reaction to form reaction products; generating a mass spectrum; identifying ions by MS; determining relative abundance; determinizing the ratio of the first and second labeled solution formed in step (c); and LC-MS, claims 1 and 15) (col 1, lines 65-67; and col 2, lines 1-10 and 38-39). Gygi et al. teach that suitable isotopes include, but are not limited to, isotopes of hydrogen, nitrogen, oxygen, carbon, or sulfur such as, 2H, 13C, 17O, 18O, and 34S, wherein pairs of peptide internal standards are provided comprising identical peptide portions, but distinguishable labels (interpreted as different labels, claim 1) (col 34, lines 49-54). Gygi et al. teach that the method comprises providing a mixture of different polypeptides and spiking the mixture with a known quantity of a peptide internal standard labeled with a mass-altering label, such that a chromatographic separation step is performed to isolate the labeled peptide internal standard and any target peptide present in the spiked mixture, which comprises the same amino acid sequence as the standard, wherein the method is used to determine the presence and/or quantity of one or more target polypeptides directly from one or more cell lysates, wherein proteins in cells (or cells of one or more subjects) comprises more than about 100,000 proteins in a cell (interpreted as mixing a first solution and a second solution; comprising an enzyme substrate and a label; two or more mixtures; and mixing a first barcoded solution and a second barcoded solution, claim 1) (col 3, lines 21-24, 31-33 and 50-53; and col 30, lines 61-64). Gygi et al. teach that the term “protein” means any protein including, but not limited to, peptides, enzymes, glycoproteins, hormones, receptors, antigens, antibodies, growth factors, etc. without limitation (interpreted as an enzyme and a substrate, claim 1) (col 8, lines 61-64). Gygi et al. teach that the term “expression profile” refers to measurement of a plurality of cellular constituents that indicate aspects of the biological state of a cell, wherein such measurements include abundances of proteins or modified forms thereof (interpreted as relative abundances, claim 1) (col 10, lines 45-49). Gygi et al. teach that ubiquitination is the most common of all post-translational modifications, wherein ubiquitin is a highly conserved 76 amino acid protein which is linked to a protein target after a cascade of transfer reactions (col 11, lines 52-55). Gygi et al. teach that ubiquinated polypeptides can be isolated by linking ubiquitin to an affinity tag, wherein an “affinity tag” refers to a molecule which facilitates the purification of a polypeptide (e.g., ubiquitin) to which it is attached (col 21, lines 61-65). Gygi et al. teach that the labeled amino acids and peptides are readily distinguished from unlabeled amino acids and peptides by their ion/mass pattern in the resulting mass spectrum (interpreted as identifying the mixtures by mass spectrum, claim 1) (col 12, lines 66-67; and col 13, lines 1-2). Gygi et al. teach that a proteome can be analyzed, wherein the proteome can be present in an intact cell, a lysate, a microsomal fraction, an organelle, a partially extracted lysate, biological fluid, and the like (interpreted as comprising an enzyme; and comprising a substrate, claim 1) (col 15, lines 34-36). Gygi et al. teach that the sample will have at least about 0.01 mg of protein, typically at a concentration in the range of about 0.1-10 mg/mL; and separation is performed by techniques such as high-pressure liquid chromatography (HPLC), reverse phase-high pressure liquid chromatography (RP-HPLC), capillary electrophoresis, and microcapillary liquid chromatography; and collected fractions were reduced in volume, and analyzed on a LCQ-DECA ion trap mass spectrometer (interpreted as encompassing 1 microliter or less, claim 13) (col 15, lines 58-61; col 16, lines 11-17; and col 36, lines 61-67); wherein an injection volume of 2 nanoliters for a 50 micrometer column is used for high-performance capillary electrophoresis (HPC) as evidenced by Chien et al. (pg. 1, col 1, first full paragraph, lines 8-9), and wherein injection volume for  wherein and LCQ DECA Ion Trap Mass Spectrometer, such that standard sample comprise 0.1, 0.2, 0.5, 1, 2, 5, 10 picograms/microliter with an internal standard of 10 picograms/microliter with MS/MS scans of temazepam and alprazolam spike in protein-precipitated bovine plasma at 0.2 picograms/microliter as evidenced by Choudhary et al. (pg. 1, col 1, last full paragraph; and pg. 2, col 2, first full paragraph, lines 1-5). Gygi et al. teach that a known amount of a labeled peptide internal standard corresponding to a target protein to be detected and/or quantitated is added to a sample such as a cell lysate such that about 10 femtomole is spiked into the sample, wherein the sample is contacted with a protease such as one or more proteases (interpreted as an enzyme) or appropriate chemical agent are added to the sample, and spiked sample incubated for a suitable period of time to allow for peptide digestion (interpreted as incubating two or more mixtures; enzymatic reaction; 1 mL or less; and generate reaction products, claims 1 and 13) (col 15, lines 64-67; and col 16, lines 1-5). Gygi et al. teach that multiple pathways can be evaluated at a time by combining mixtures of different pathway peptide internal standards (interpreted as mixing a first barcoded solution and a second barcoded solution; and two or more mixtures; mixing two or more solutions together; internal standard; and different labels, claims 1, 4 (in part) and 27) (col 17, lines 27-29). Gygi et al. teach that uniqueness of the fragmentation signature allows specific diagnosis to be obtained while testing for a plurality of different types of diseases, wherein the peptide internal standard mixture can include a peptide internal standard corresponding to a control target protein, such as constitutively expressed protein of known abundance; while a negative standard can also be provided; and that compounds that can be evaluated include, but are not limited to, drugs, toxins, proteins, peptides, amino acids, antigens, cells, cell nuclei, organelles, portions of cell membranes, viruses, receptors, modulators of receptors, enzymes, enzyme modulators, enzyme substrates, hormones, and nucleic acids (interpreted as solutions comprising enzymes; and solutions comprising enzyme substrates, claim 1) (col 18, lines 1-9 and 55-67). Gygi et al. teach that the labeled peptide internal standards according to the invention can be used to facilitate quantitative determination of the relative amounts of proteins in different samples (interpreted as a relative abundance of the first substrate) (col 15, lines 14-16). Gygi et al. teach a method for determining a relative abundance of ubiquitination in a plurality of ubiquitinated polypeptides in a biological sample (interpreted as a relative abundance of the first substrate) (col 65, lines 13-15). Gygi et al. teach a peptide analyzer comprising a graphical display that can display a report of abundances of ions (col 12, lines 15-17 and 26-27). Gygi et al. teach that the data system can be used to derive a spectrum graph in which relative intensity (i.e., reflecting the amount of protonation of the ion) is plotted against the mass to charge ratio (m/z ratio) of the ion or ion fragment (interpreted as relative abundance, claim 1) (col 26, lines 36-37), wherein it is known that signal peak intensity in a mass spectrum directly reflects ionic species abundance with the respective m/z ratio; and the percent intensity assigned to each signal relative to the base peak represents the relative percent abundance of each ion fragment as evidenced by Nicolescu (pg. 30, third full paragraph; and pg. 32, first full paragraph) (interpreted as linear correlation between abundance of first enzyme and/or substrate and intensity). Gygi et al. teach that the detector detects the signal strength of each ion (e.g., intensity), which is a reflection of the amount of protonation of the ion (interpreted as relative abundance linearly correlating to intensity of first lanthanide-chelator complex and second lanthanide-chelator complex, claim 1) (col 26, lines 10-13). Gygi et al. teach that the labeled peptide internal standards can be used to facilitate quantitative determination of the relative amounts of proteins in different samples; and that the peptide analyzer comprises a data system for recording and processing information collected by the detector, wherein the data system comprises a graphical display (e.g., a display of graph, table of masses, report of abundances of ions, etc.); and that the data system can be used to derive a spectrum graph in which relative intensity is plotted against the mass to charge ratio of the ion or ion fragment (interpreted as encompassing a linear correlation between the label and the amount of substrate or enzyme, claim 1) (col 26, lines 14-16, 25-27 and 36-39). Gygi et al. teach that peptide internal standards corresponding to a set can be provided in separate containers or as a mixture or “cocktail” of peptide internal standards, wherein a kit is provided comprising at least two, at least about 5, at least about 10 or more peptide internal standards including peptide internal standards that correspond to proteins (interpreted as labeling a first solution; labeling a second solution; and mixing the solutions, claim 1) (col 33, lines 1-8, 12-15 and 20-22).
Gygi et al. do not specifically exemplify lanthanide-chelator complex or determining a ratio of first lanthanide ions to the second lanthanide ions (instant claim 1, in part); or lanthanides as recited in instant claim 2 (instant claim 2); or chelators as recited in instant claim 3 (instant claim 3); or lanthanide and chelator (instant claim 4, in part); or the chelators as recited in claim 29 (instant claim 29).
Regarding claims 1 (in part), 2, 3, 4 (in part) and 29, Selvin et al. teach lanthanide chelates capable of intense luminescence, wherein the chelates comprise and lanthanide chelator covalently joined to a coumarin-like or quinolone-like sensitizer, such that exemplary sensitizers including 1- or 4-quinolones, 2- or 4-coumarins, or derivatives thereof including DTPA (interpreted as chelator), such that chelates can be coupled to a wide-variety of compounds to create specific labels, probes, diagnostic and/or therapeutic reagents, etc. (interpreted as a lanthanide; a chelator; and a first and second lanthanide-chelator complex, claim 1) (Abstract). Selvin et al. teach that luminescent markers find a wide variety of applications in science, medicine and engineering, such that these markers provide competitive replacements for radiolabels, chromogens, radiation-dense dyes, etc., wherein improvements in fluorometric instrumentation have increased attainable sensitivities and permitted quantitative analysis (col 1, lines 16-22). Selvin et al. teach the lanthanide-chelator complexes are easy and cost-effective to synthesize, long-lived, chemically stable, have intense luminescence, and are convenient to attach to a wide variety of macromolecules including proteins and nucleic acids (col 1, lines 29-41). Selvin et al. teach enzymatically converting a selected substrate by use of an enzyme into a chelator, which in the presence of a lanthanide metal ion forms a luminescent lanthanide metal chelate (col 2, lines 48-51). Selvin et al. teach in Figure 3, a comparison of the spectra of DNA labeled with either CY-5 or DTPA-cs124-Eu, wherein decreasing the concentration by 2 and 4 fold yielded the same results (interpreting 124Eu as a lanthanide; and DTPA-Eu as a lanthanide-chelator complex; determining the ratio of first and second lanthanide ions; and inherently encompassing a linear correlation between abundance of the first enzyme and the first substrate to the intensity of the lanthanide-chelator complex/lanthanide ions, claims 1 and 2) (col 3, lines 58-61; and Figure 3). Selvin et al. teach in Figure 1, the determination of xanthine oxidase using salicylaldehyde as a substrate (interpreted as an enzyme and enzyme substrate), as observed by measurement of luminescence of Tb:salicylic acid (SA):EDTA complex from the SA produced by the enzymatic reaction; and Figures 2a and 2b illustrate the determination of -galactosidase using salicyl -D-galactoside as a substrate, as observed by the measurement of the luminescence of Tb:salicylic acid:EDTA complex from the SA produced by the enzymatic reaction; and Figure 3 illustrates the production of Tb:DBDA (stoichiometry 1:1 and/or 1:2) complexes (interpreted as determining the ratio of a first barcoded solution to a second barcoded solution; and determining the ratio of first and second lanthanide ions) by the action of esterase on DBDA diacetate in the presence of Tb, as observed by the increase in Tb luminescence upon addition of PLE (interpreted as an enzyme; enzyme substrate; lanthanide; Tb(III); two or more mixtures; incubating; enzymatic reactions; two or more mixtures at different ratios; identifying; and determining the ratio of first lanthanide ions to the second lanthanide ions, claims 1 and 2) (col 4, lines 55-68; and col 5, lines 1-3). Selvin et al. teach that lanthanide chelates can be used as non-isotopic replacements for radioactive labels, as alternatives to conventional fluorescent dyes, and can be used in two-color imaging (interpreted as replacements for radiolabels of Gygi et al.) (col 4, lines 27-42). Selvin et al. teach that chelates have a number of important advantages including: (a) they are easy to synthesize and attach to macromolecules; (b) they are efficiently excited by a nitrogen laser; (c) some of them can sensitize both terbium and europium; (d) the lanthanide luminescence from the chelates are extremely intense when excited at 337 nm; (e) they are chemically stable; (f) they can be used in automated synthesizers; (g) they are extremely good resonance energy transfer donors with little spectral or temporal overlap between the sensitizer’s emission and the lanthanide emission; and (h) they are useful as radiation-hardened fluorophores in X-ray microscopy (col 4, lines 47-58). Selvin et al. teach that chelators include EDTA, DTPA, DOTA, NTA, HDTA, etc., as well as, analogs such as DTPP, EDTP, HDTP, NTP, etc. (interpreted as DOTA; and ethylenediaminetetraacetic acid, claims 3 and 29) (col 6, lines 47-49), wherein it is known that that there is a linear correlation between the MS intensity and the logarithm of target DNA concentration in the mass spectrum as shown in Figure 2 as evidenced by Deng et al. (pg. 5570, col 1, first partial paragraph; and Supplementary Materials, pg. 4, Figures S2 and 3); that the detection signal intensity of the dose response curve bears an almost linear relationship with analyte concentration as evidenced by Song et al. (col 17, lines 56-67; and col 18, line 1); and that there is a correlation of bulk magnetic susceptibility (BMS) shift is linearly correlated ith the concentration of each lanthanide ion as evidenced by Hingorani et al. (Abstract). Selvin et al. teach that the methods are adaptable to a wide variety of samples including biological samples and extracts (such as physiological fluids, nucleic acid and/or proteinaceous solutions, microbial cultures, etc.), environmental samples (such as water sources), industrial, chemical reagents, products and wastes, etc., wherein the chelates can be free in solution or restrained in a variety of ways (col 7, lines 63-67; and col 8, lines 1-2).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of the intense luminescence of lanthanide chelates as exemplified by Selvin et al., it would have been prima facie obvious before the effective filing date of the claimed invention to substitute the isotopic labels useful in the method of labeling molecules present in cells or cell as disclosed by Gygi et al. for the lanthanide-chelates useful for coupling to a wide variety of compounds as disclosed by Selvin et al. with a reasonable expectation of success in producing chemically stable lanthanide chelates having intense luminescence; in attaching lanthanide chelates to macromolecules including target molecules of interest in cells or cell lysates including enzymes and enzyme substrates; in producing labeled molecules that can be detected, reacted, isolated and/or analyzed by mass spectrometry; in generating highly luminescent internal standards as non-isotopic replacements for radiolabels; and/or for selectively binding reactants of interest for the quantitative analysis of reaction products including products of peptide digestion. One of ordinary skill in the art would have a reasonable expectation of success because Gygi et al. teach that quantifying proteins by MS analysis using peptide internal standards such as stable isotopic labels is a highly sensitive way of detecting protein modifications; while Selvin et al. teach that luminescent markers such as chelate-lanthanide complexes provide competitive replacements for radiolabels, provide a variety of advantages (e.g., are easy to synthesize, chemically stable, etc.), and/or chelates can be coupled to a wide variety of compounds to create specific labels, probes, diagnostic and/or therapeutic reagents, etc. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed August 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the Examiner is reminded that the prior art must be considered in its entirety, as a whole, including portions that would lead a way from the claimed invention, wherein Gygi specifically points out that the major drawback to the ICAT reagent technology is that the quantification is only relative, thus, explicitly teaching against “determining a relative abundance of the first enzyme and/or the first substrate” as claimed (Applicant Remarks, pg. 7, last full paragraph; pg. 7, last partial paragraph; and pg. 8, first partial paragraph); and (b) Gygi chooses stable isotopes as preferred mass-altering labels, and there is not a single indication that Selvin’s lanthanide chelates can exhibit a unique ion mass signature in MS analysis, such that the Examiner has failed to provide sufficient factual findings to show why a person of skill in the art would be motivated to replace Gygi’s mass-altering label with Selvin’s lanthanide chelators including without a reasonable expectation of success (Applicant Remarks, pg. 9, entire page; and pg. 10, entire page); (c) Figure 3 illustrates the CY5 absorbance and normalized Eu emission spectra, and there is no indication of a “second lanthanide ion” or determining the ratio of first and second lanthanide ions” as alleged by the Examiner, much less a linear correlation between abundance of the first enzyme or substrate to the intensity of the lanthanide-chelator complex ions (Applicant Remarks, pg. 11, entire page); (d) Gygi and Selvin fail to teach a “second lanthanide”; or that the relative abundance of the reaction components are linearly correlated to the ratio of lanthanide ions in the mass spectrum of the reaction products (Applicant Remarks, pg. 13, first and second full paragraphs); and (e) the methods disclosed can have broad applicability across the pharmaceutical, biomanufacturing and diagnostic industries such as in combinatorial screening, wherein the cited references could not be employed to perform such extensive combinatorial screening (Applicant Remarks, pg. 14, first partial paragraph).
Regarding (a), it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, the court held that:
“A reference teaches away “when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken” in the claim. Galderma Labs., L.P. v. Tolmar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). 

A reference that “merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise discourage investigation into” the claimed invention does not teach away. Id.”

MPEP 2123(II) indicates: 
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”.


MPEP 2141.02(VI) states: 
"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.

Applicant’s assertion that Gygi specifically teaches away from the claimed invention by pointing to a major drawback to the ICAT reagent technology is that the quantification is only relative, is not found persuasive. As an initial matter, the Examiner notes that the major “drawback” Applicant points to in Gygi et al. is that the identification of each ICAT-labeled peptide performed by second stage MS/MS is “quantification is only relative”. Thus, the major drawback highlighted by Applicant is not “relative quantification” itself, but that second stage MS/MS only allows for the relative quantification of ICAT-labeled peptides. Clearly, Gygi et al. does not discourage, criticize or discredit one of skill in the art from determining relative quantification (See; MPEP 2141.02(VI) supra). Instead, Gygi et al. clearly teaches and encourages the determination of both relative abundance and absolute quantification using a combination of techniques. For example, Gygi et al. teach that the relative and absolute quantification of isotope-labeled peptides can be obtained using HPLC, MS/MS, MS3, and/or MALDI-TOF (See; Gygi et al., col 2, lines 14-16). 
Gygi et al. teach:
the labeled peptide internal standards according to the invention can be used to facilitate
quantitative determination of relative amounts of proteins in different samples (interpreted as a relative abundance) (See; col 15, lines 14-16); and

the data systems can be used to derive a spectrum graph in which relative intensity is plotted against the mass to charge ratio of the ion or ion fragment (interpreted as a relative abundance) (See; col 26, lines 36-37).

Selvin et al. teach:
Figures 1 and 4A illustrate that the emission spectra provide a relative abundance of the lanthanide ions including Terbium and Rhodamine; and a Europium chelate in a ratio of 1:0.6); and

Figures 2a and 2b illustrate emission spectra for the determination of -galactosidase using salicyl -D-galactoside as a substrate, as observed by the measurement of the luminescence of Tb:salicylic acid:EDTA complex from the SA produced by the enzymatic reaction; and Figure 3 illustrates the production of Tb:DBDA complexes (stoichiometry 1:1 and/or 1:2).

Clearly, the combined references of Gygi et al. do not teach away from relative quantification and determining the relative abundance of proteins or ions. Gygi et al. merely teach that methods of the invention allow for relative quantification and absolute quantification. Thus, Gygi et al. (and/or Selvin et al.) do not teach away from the claimed invention.
Regarding (b), MPEP 2144(I) recites that: 
“[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Moreover, the Applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant’s assertion that Gygi chooses stable isotopes as preferred mass-altering labels, and there is not a single indication that Selvin’s lanthanide chelates can exhibit a unique ion mass signature in MS analysis, and the Examiner has failed to provide sufficient factual findings to show why a person of skill in the art would be motivated to replace Gygi’s mass-altering label with Selvin’s lanthanide chelators including without a reasonable expectation of success, is not found persuasive. As an initial matter, it is noted that the lanthanide ions and the lanthanide-chelates of Selvin et al. (e.g., 159Tb, 151Eu, Tb-DOTA, Eu-DTPA, etc.) are clearly (and inherently) mass altering labels in the same way that the isotopic labels of Gygi et al. are mass altering labels (e.g., 2H, 13C, 15N, 17O, 18O, etc.) having a unique mass signature as evidenced by Meija et al. (pgs. 272-274, Table 1). In addition to this feature, the lanthanide chelates of Selvin et al. have important advantages over radiolabels in that they are cost-effective to synthesize, long-lived, chemically stable, have intense luminescence, and are convenient to attach and detect to a wide variety of macromolecules including proteins and nucleic acids. Moreover, Selvin et al. teach that the methods involving lanthanide chelates are adaptable to a wide variety of samples including biological samples and extracts (such as physiological fluids, nucleic acid and/or proteinaceous solutions, microbial cultures, etc.), environmental samples (such as water sources), industrial, especially chemical reagents, products and wastes, etc. The Office has provided motivation for substituting the isotopic labels for labeling cells as taught by Gygi et al. for the lanthanide-chelates for labeling a wide-variety of compounds; as well as, the intense luminescence of lanthanide-chelates as disclosed by Selvin et al. with a reasonable expectation of success, for example, in producing labeled molecules that can be detected, reacted, isolated and/or analyzed by mass spectrometry; in generating highly luminescent internal standards as non-isotopic replacements for the radiolabels; and/or for selectively binding reactants of interest for the quantitative analysis of reaction products including products of peptide digestion. One of ordinary skill in the art would clearly have a reasonable expectation of success.
Regarding (c), as noted supra the Examiner has interpreted the term “first lanthanide” and “second lanthanide” in claim 1 to refer to one or more lanthanide ions that are the same lanthanide ions (e.g., multiple Eu ions, multiple Ho ions, different concentrations of the same lanthanide, different isotopes of the same lanthanide ions such as 173Yb and 174Yb, etc.), and/or two or more different lanthanide ions (e.g., Eu ions and Ho ions), which are from the same and/or different first lanthanide-chelator complex and second lanthanide-chelator complex. Applicant’s assertion that Figure 3 illustrates the CY5 absorbance and normalized Eu emission spectra, and there is no indication of a “second lanthanide ion” or determining the ratio of first and second lanthanide ions” as alleged by the Examiner, much less a linear correlation between abundance of the first enzyme or substrate to the intensity of the lanthanide-chelator complex ions, is not found persuasive. As an initial matter, it is noted that instant claim 1 is very broadly recited and does not recite any specific structure for the first lanthanide-chelator complex or the second lanthanide-chelator complex; substrates, enzymes, concentrations, etc. There is no indication in instant claim 1 whether the first lanthanide-chelator complex or the second lanthanide-chelator complex are the same or are different. Moreover, the Examiner contends that labeling a first solution, labeling a second solution, and simply mixing the labeled solutions together to form two or more mixtures will produce mixtures that are linearly correlated with the relative abundance of the first enzyme and/or the first substrate in the mixtures in a mass spectrum. Clearly, any structure of the complexes is possible including, for example, where the first lanthanide-chelator complex or the second lanthanide-chelator complex can be two individual molecules of DTPA-cs124-Eu; complexes comprising Eu, Rh and/or Tb; complexes comprising DTPA-cs124-Eu and DTPA-cs124-Tb; and/or DNA labeled with a europium chelate at one end, and Cy5 label at the other end (See; col 18, lines 50-52). Because instant claim 1 does not recite any specific first enzyme or first substrate, the relative abundance of mixtures of enzymes and/or substrates labeled with the same lanthanide ions and chelated to the same chelator easily demonstrate a linear correlation in the mass spectrum. Moreover, the instant Specification indicates that a linear correlation is an inherent feature in the mass spectrum of lanthanides-chelator complexes over a particular concentration range (See; Specification, paragraphs [0036]; [0080]; and [0082]). Thus, a linear correlation is only dependent upon concentration of the lanthanide, but is not dependent upon the identity of the lanthanide, chelator, enzyme, and/or substrate as evidenced by Deng et al.; Song et al.; and Higorani et al. Furthermore, Gygi et al. teach:
the labeled peptide internal standards can be used to facilitate quantitative determination of the relative amounts of proteins in different samples; and that the peptide analyzer comprises a data system for recording and processing information collected by the detector, wherein the data system comprises a graphical display (e.g., a display of graph, table of masses, report of abundances of ions, etc.), and that the data system can be used to derive a spectrum graph in which relative intensity is plotted against the mass to charge ratio of the ion or ion fragment.

Thus, processed mass spectrometer data of a sample labeled with a lanthanide-chelator complex will inherently comprise a linear correlation between the label and the amount of substrate or enzyme to which the label is attached. Therefore, the claims remain rejected for the reasons of record.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that Gygi and Selvin do not teach a second lanthanide; or that the relative abundance of the reaction components are linearly correlated to the ratio of lanthanide ions in the mass spectrum of the reaction products, is not found persuasive. Gygi et al. teach that peptide internal standards corresponding to a set can be provided in separate containers or as a mixture or “cocktail” of peptide internal standards, wherein a kit is provided comprising at least two, at least about 5, at least about 10 or more peptide internal standards including peptide internal standards that correspond to proteins. Selvin et al. teach lanthanides including Eu, Tb, and Rh along with different chelators such as EDTA, DTPA, DOTA, NTA, HDTA, DTPP, EDTP, HDTP, NTP, etc. (interpreted as first lanthanide and second lanthanide). Regarding Applicants’ assertion that the references do not teach a linear correlation between the relative abundance of reaction components, and the ratio of labels in the mass spectrum of the reaction products, it is noted that such a linear correlation is NOT recited in instant claim 1. Moreover, the instant Specification (including at paragraph [0033] as pointed to by Applicant) does not teach “determining the relative abundance of reaction components are linearly correlated to the ratio of the lanthanides in the mass spectrum of the reaction products”. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Instant claim 1 recites a linear correlation between the abundance of the first enzyme and/or the first substrate in each mixture formed in step (c) (prior to any reaction), and the ratio of the first lanthanide to the second lanthanide in the mass spectrum for each of the mixtures (also prior to any reaction). Thus, the claims remain rejected for the reasons of record.
Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that the methods disclosed can have broad applicability across the pharmaceutical, biomanufacturing and diagnostic industries such as in combinatorial screening, wherein the cited references could not be employed to perform such extensive combinatorial screening, is not found persuasive. Applicant has provided a very broad list of areas in which the methods, compositions and systems of the invention can be used. However, Applicant (and the claims) are silent regarding the exact method of using the invention in each of these areas. Instant claim 1 does not recite combinatorial screening; drug discovery and optimization; biomanufacturing; diagnostics; determining a ratio of enzyme solution and substrate in different mixtures of solutions; and/or tracking reaction components. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993).



(2)	The rejection of claims 1-4, 13, 15 and 27 is maintained, and claim 29 is newly rejected, under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US Patent Application Publication No. 20050123911, published June 9, 2005) in view of Tenorio-Daussat et al. (Microchemical Journal, epub August 2014, 118, 238-241; of record) as evidenced by Chien et al. (Analytical Chemistry, 1992, 64, 1046-1050); and Choudhary et al. (Thermo Electron, 2003, 1-4); and Gregorius et al. (Rapid Communications in Mass Spectrometry, 2010, 24, 3279-3289); and Deng et al. (Analytical Methods, 2015, 7, 5767-5771; and Supporting Materials, 2015, 1-8); and Song et al. (US Patent No. 7439079, issued October 21, 2008); and Hingorani et al. (Sensors, 2013, 13, 13732-13743).
Regarding claim 1 (in part), 4 (in part), 15 and 27, McKeown et al. teach a method of analyzing the cleavage of a polymer wherein the polymer is differentially labeled with an isotope and the cleavage fragments of the polymer are analyzed by mass spectrometry, wherein the method is useful for analyzing the cleavage of proteins (interpreted as encompassing enzymes and substrates) and, more particularly, for determining substrate specificity for enzymes such as proteases (interpreting MS samples to comprise as a mixture of a first solution comprising an enzyme, and a second solution comprising a substrate; different labels; enzymatic reaction; and mass spectrometry, claim 1) (Abstract). McKeown et al. teach that chemical labels are widely used in chemical analysis, wherein among the types of molecules used are radioactive atoms, fluorescent reagents, luminescent reagents, metal-containing compounds, electron absorbing substances and light absorbing compounds, wherein chemical labels have been used in methods to identify the substrates of enzymes and their cleavage sites (interpreted as enzymatic reactions; and encompassing generating reaction products by action of an enzyme on a substrate, claim 1) (paragraph [0002], lines 1-11). McKeown et al. teach a method of analyzing cleavage of a polymer comprising; (a) providing a sample of said polymer, a portion of said polymer molecules having been labeled at a position on one side of a potential cleavage site with a first isotopic label, and portion of said polymer being labeled on the opposite side of the potential cleavage site with a second isotopic label; (b) incubating the sample under conditions suitable for cleavage at said potential cleavage site; and (c) analyzing the masses of any cleave fragments by mass spectrometry and, thereby, determining whether and/or where cleavage has taken place, wherein the sample can be incubated with an enzyme under conditions suitable for the cleavage of a substrate (interpreted as mass spectrometry; and generating enzymatic reaction products, claim 1) (paragraphs [0006]-[009]; and [0014]; and pg. 21, col 1, claim 1). McKeown et al. teach that Figure 6 is a summary of sample method is used to screen peptides (A-B) for cleavage by an enzyme, isolation of the peptide fragment (A), and any remaining (A-B), and identification of their peptide sequences, wherein MS1 and MS2 = isotopic labels (interpreted as labeling enzyme solutions, claim 1) (paragraph [0024]; and Figure 6). McKeown et al. teach that the methods of the invention can be used in screening methods to identify new substrates for enzymes, in positional peptide scanning libraries, in in vitro/ex-vivo/in vitro peptide tracking, in assaying methods, for oligonucleotide or peptide sequencing, or in the measurement of differential protein expression (corresponding to tracking) (paragraph [0038]). McKeown et al. teach that the term “polymer” refers to any molecule made up of discrete “components”, wherein a suitable polymer can be, for example, a biological polymer such as a peptide, polypeptide, protein, polynucleotide (e.g., DNA, RNA, etc.), lipid, or carbohydrate (interpreted as an enzyme and a substrate for an enzyme, claim 1) (paragraph [0041]). McKeown et al. teach that a sample can comprise a mixture of polymer molecules which are unlabeled, a mixture of polymer molecules having only the first isotopic label, polymer molecules that have only the second isotopic label, and polymer molecules which have both isotopic labels (interpreted two or more mixtures of a first barcoded solution and a second barcoded solution); and that samples can comprise a mixture of polymer molecules which are unlabeled and polymer molecules that have both isotopic labels, or a mixture of polymer molecules which have any combination of unlabeled, singly labeled, or double-labelled polymer molecules as long as the sample comprises both the first and second isotopic label (interpreted as a first enzyme; first substrate; first barcoded solution; a second barcoded solution; mixing; and two or more mixtures, claim 1) (paragraph [0044]). McKeown et al. teach that differentially isotopically labeled polymers can be used in the method including truncated permutations can be simultaneously synthesized producing a mixture of differentially isotopically labeled sequences (interpreted as a mixture of a first barcoded solution, a second barcoded solution), wherein the differentially labeled polymers can be used in tracking experiments by analysis using mass spectrometry (interpreted as a mixture of a first barcoded solution and a second barcoded solution; two or more mixtures; and different labels, claims 1 and 4 (in part)) (paragraphs [0094]; and [0096]). McKeown et al. teach that a mass change caused by the presence of the first isotopic label (interpreted as a first solution) compared with the mass in the presence of the normal element at that position (interpreted as a second solution) is different to the mass change caused by the presence of the second isotopic label (interpreted as a another solution) compared with the mass in the presence of the normal element at that position (interpreted as another solution; second solution; two or more mixtures; and determining ratio of mixtures, claim 1) (paragraph [0009]). McKeown et al. teach that suitable methods of mass spectrometry include matrix-assisted laser desorption ionization mass spectrometry, direct laser-desorption ionization mass spectrometry, electrospray ionization mass spectrometry, secondary neutral mass spectrometry, secondary ion mass spectrometry, and Micromass LCT System orthogonal accelerating Time-of-Flight (oa-TOF MS) in positive ion electrospray mode (ESI) (interpreted as ESI-MS, chemical ionization MS, matrix-assisted desorption/ionization MS, claim 15) (paragraphs [0061]; and [0116]). McKeown et al. teach that the substrates can be prepared as single compounds or large libraries such that the individual or mixed substrates can be incubated with one or more enzymes, such that the resulting fragments can be analyzed by mass spectrometry and the cleaved substrates identified; and that if the structure of the polymer used in a method of the present invention is unknown such as in split-pool synthesis, the polymer or its cleaved fragments can be subsequently or simultaneously sequenced by established methods (interpreted as two or more mixtures, claim 1) (paragraphs [0079], lines 7-12; and [0101]). McKeown et al. teach that the substrate was incubated with trypsin and mass spectrum analysis performed directly on the incubation mixture (interpreted as incubating the first enzyme and the first substrate; and generate reaction products, claim 1) (paragraph [0123]). McKeown et al. teach in Figure 12 the mass spectra of compound 7e (bj00080/2), compound 77 (bj00083/5), compound 72 (bj00014/9), and compound 7a (bj00014/13) respectively; while FIG. 13 illustrates in Fig. 13A a mass spectrum following incubation of compound 7 with trypsin: cleaved sequence H2N-Ala-Asn-Ile-Asp-Phe-Ala-Lys(ac)-NH2 (819/822); and Figs. 13B, 13C: mass spectra of compound 77 with trypsin: 13B: cleaved sequence Ac-Gly-Ala-Ala-Phe-Lys-Arg-OH (691/693), 13C: cleaved sequence Ac-Gly-Ala-Ala-Phe-Lys-OH (interpreted as determining a ratio of mixtures, claim 1) (paragraphs [0030]-[0031]). McKeown et al. teach that the method further comprises the step of quantifying the amount of the polymer or cleaved fragments present after cleavage (interpreted as determining the relative abundance of the first substrate, claim 1) (paragraph [0015]). McKeown et al. teach that the precise pattern of the mass spectrum will depend on the relative amounts of the individual isotopes (interpreted as determining the relative abundance of the first substrate, claim 1) (paragraph [0045]).
McKeown et al. do not specifically exemplify lanthanide-chelator complex (instant claim 1, in part); or lanthanides as recited in instant claim 2 (instant claim 2); or chelators as recited in instant claim 3 (instant claim 3); or lanthanide and chelator (instant claim 4, in part); or about 1 microliter or less (instant claim 13); or the chelators as recited in claim 29 (instant claim 29).
Regarding claims 1 (in part), 2, 3, 4 (in part), 13 and 29, Tenorio-Daussat et al. teach a method of peptide derivatization with lanthanide labels including holmium, lutetium, and thulium, followed by nano high performance liquid chromatography (nano-HPLC) separation with UV detection, and the use of matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS) to confirm the derivatization and to identify the derivatized peptides, wherein peptides were labeled with three different lanthanide metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) reagent (interpreted as a DOTA-derivative), wherein the results demonstrate that the derivatization reaction using the chelating reagent DOTA-NHS-ester was effective for single peptide and peptide mixtures (corresponding to lanthanide; lutetium, holmium, and thulium; barcode; generating mass spectrum; identifying lanthanide ions; DOTA-derivative; lanthanides are different and the chelators are the same; MALDI MS; and do not disrupt biological activity, claims 1-4) (Abstract). Tenorio-Daussat et al. teach that quantification methods have been developed to enable large scale protein analysis and the investigation of relative protein expression by applying radioactive isotopes, fluorescent tags and light/heavy stable isotopes in protein labeling, wherein techniques include SILAC, ICAT, ICPL and isobaric labeling have been widely used to compare protein abundance levels, allowing for the relative quantification of a single protein in differently labeled samples, such that by spiking unlabeled samples with a known concentration of isotopically labeled synthetic peptides was used with success as for absolute peptide quantification (pg. 238, col 1, last partial paragraph; and pg. 238, col 2, first partial paragraph). Tenorio-Daussat et al. teach that an advantage of employing metals, especially lanthanides for peptide and protein quantification is that in addition to conventional LC-MS, LC-ICPMS can be employed for specific metal detection and quantification (pg. 238, col 2, first full paragraph). Tenorio-Daussat et al. teach that peptides were labeled with three different metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) including holmium, lutetium, and thulium (interpreted as the chelator of claim 29, claim 29) (pg. 239, col 1; first full paragraph, lines 7-10). Tenorio-Daussat et al. teach derivatization and lanthanide complexation was observed by MALDI-MS for all four peptides T1, S34, S35, and S36 investigated in the study, wherein the presence of the three peptides, T1, S34, and S36, each labeled with Lu, Tm, and Ho, was confirmed by MALD-MS/MS, such that the following experiments were realized with a mixture of only these three peptides (Figure 1) (interpreted as mixing the first and second barcoded solution; an enzyme substrate; and tracking the condition of one or more mixtures), wherein peaks for S36 and T1 peptides are overlapped in the chromatograph (Figure 1) which was confirmed by m/z values obtained by MALDI-MS, and wherein retention times for Tm-labeled S36 peptide (Figure 2a) is close to that of Lu-labeled T1 peptide (Figure 2b). Figures 1 and 2 are shown below:

    PNG
    media_image2.png
    414
    552
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    400
    433
    media_image3.png
    Greyscale

                                            Figure 1                                                               Figure 2
(corresponding to a first and second lanthanide-chelator complex; mixtures of barcoded solutions; determining a ratio of the first lanthanide ions to the second lanthanide ions; relative composition; determining a ratio of the first barcoded solution and the second barcodes solution in each of the two or more mixtures formed in step (c); and comprise different ratios of first solution and second solution as different amounts of peptide-chelated-Ln, claims 1 and 4) (corresponding to determining the ratio of lanthanide ions; and inherently including substrates) (pg. 240, col 1; pg. 240, col 1, Figure 1; and pg. 240, col 2, Figure 2); wherein it is known that that there is a linear correlation between the MS intensity and the logarithm of target DNA concentration in the mass spectrum as shown in Figure 2 as evidenced by Deng et al. (pg. 5570, col 1, first partial paragraph; and Supplementary Materials, pg. 4, Figure 2); that the detection signal intensity of the dose response curve bears an almost linear relationship with analyte concentration as evidenced by Song et al. (col 17, lines 56-67; and col 18, line 1); and that there is a correlation of bulk magnetic susceptibility (BMS) shift is linearly correlated ith the concentration of each lanthanide ion as evidenced by Hingorani et al. (Abstract). Tenorio-Daussat et al. teach chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions; and DOTA, claims 1, 2 and 28) (pg. 239, col 1, last partial paragraph). Tenorio-Daussat et al. teach that a peptide mixture of Cytochrome C (Cyt C) digest labeled with thulium (interpreted as a first and second lanthanide-chelator complex) was analyzed, wherein Figure 4 shows the optimized HPLC separation of Cyt C derivatized with NHS DOTA followed by complexation with Tm, such that tryptic digestion of Cyt C results in 10 peptides were observed in MS and UV (corresponding to a mixture of a first lanthanide-chelator complex; a second lanthanide-chelator complex; a mixture of a first barcode solution and a second barcode solution; incubating with a first enzyme; first and second substrate; relative composition; generating a mass spectrum; DOTA, and where Fig. 4 shows determining a ratio of the barcoded solutions formed in step (c), and a ratio of the first lanthanide ions to second lanthanide ions, claim 1) (claims 1, 3 and 28) (pg. 240, col 1, last partial paragraph; pg. 240, col 2, first partial paragraph; and pg. 241, Figure 4). Tenorio-Daussat et al. teach that analytical separation was carried out using an Aclaim PepMap 100 C18 separation column (5 mm 75mm, 150mm), and that the mixture of the four standard peptides (T1, S34, S35, and S36) was separated and spotted onto a MALDI target (interpreted as a first substrate) using a U3000 nano-HPLC system directly coupled to a Probot microfaction collector, and performed as following a previously published protocol by Gregorius et al. (corresponding to a first substrate) (pg. 239, col 2, first and second full paragraphs), wherein for comparison of signal intensities of single peptide 1 microliter aliquots were spotted and digest solutions spotted at 1 microliter as evidenced by Gregorius et al. (corresponding to a volume of a mixture of about 1 microliter, claim 13)  (pg. 3280, col 2, last partial paragraph; and pg. 3281, col 1, first partial paragraph). 
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using lanthanide complexes to label proteins and peptides as exemplified by Tenorio-Daussat et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing differentially labeled polymers by mass spectrometry as disclosed by McKeown et al. to include lanthanide metals complexed with metal chelating agents including DOTA as taught by Tenorio-Daussat et al. with a reasonable expectation of success in differentially labeling polymers for mass spectrometric analysis including for absolute peptide quantification; in the detection of specific metals for quantifying proteins and/or peptides by LC-MS and LC-ICPMS; in identifying the substrates of enzymes, their cleavage sites, and enzyme substrate specificity; and/or in tracking differentially labelled polymers. One of ordinary skill in the art would have a reasonable expectation of success because McKeown teaches the analysis of polymers such as peptides that are differentially labeled with isotopes, fragmented through enzymatic digestion, and analyzed by mass spectrometry for analyzing the cleavage of proteins and/or for determining substrate specificity for enzymes; while Tenorio-Daussat teaches that complexes with metal chelating agents such as lanthanides chelated to DTPA or DOTA provide a new labeling approach for peptides and proteins as compared to radioactive isotopic labeling, fluorescent tags, and light/heavy stable isotopes including techniques such as SILAC, ICAT, ICPL and isobaric labeling, wherein peptides or proteins can be identified by enzymatic digestion and labeling with lanthanide-chelates, which provide advantages such as high ionization efficiency and low background signals resulting in high sensitivity, wherein analysis can be conducted by conventional LC-MS methods, LC-ICPMS, HPLC-MALDI MS, HPLC-ICPMS, FIA-ICPMS, HPLC and UV methods for specific metal detection and quantification.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
Applicant’s arguments filed August 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) McKeown’s mixtures are mixtures of polymer molecules and are not mixtures of labeled enzyme solutions (Applicant Remarks, pg. 16, first partial paragraph); (b) McKeown employs differentially isotopically labeled polymers such that, even assuming arguendo McKeown' s peptide corresponds to the claimed substrate and McKeown's enzyme (trypsin) corresponds to the claimed enzyme, a person skilled in the art would recognize that McKeown at most teaches mixtures of isotopically labeled substrates (polymers), as opposed to the "first barcoded solution" (enzyme) and "second barcoded solution" because McKeown’s trypsin is never labeled (Applicant Remarks, pg. 16, entire page; and pg. 17, first partial paragraph); (c) McKeown and Tenorio-Daussat do not teach determining ratios of mixtures (Applicant Remarks, pg. 17, last partial paragraph; and pg. 18, entire page); and (c) the references do not teach a linear correlation as recited in claim 1 (Applicant Remark, pg. 19, entire page).
Regarding (a) and (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant is reminded that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that McKeown’s mixtures are mixtures of polymer molecules and are not mixtures of labeled enzyme solutions, and not “first barcoded solutions”, is not found persuasive. As an initial matter, as noted supra, the term “barcode” is interpreted to refer to any lanthanide ion; lanthanide-chelator complex; lanthanide chelator complex comprising one or more molecules or moieties; any enzyme and/or any substrate (e.g., metals, biomolecules, DNA, RNA, peptides, aptamers, primers, etc.) that is capable of assisting in the identification of something. Thus, any lanthanide, complex, label, tag, nucleic acid, sequence, moiety, etc. is a “barcode”. To that end,
McKeown et al. teach:
the term “polymer” refers to any molecule made up of discrete “components” such as DNA, RNA, lipids, peptides, proteins, carbohydrates, sugars, oligonucleotide, etc. (interpreted as enzymes as proteins such that the method encompasses labeled enzyme solutions, and barcodes) (See, paragraphs [0041]-[0042]).

Figure 6 is a summary of the method used to screen peptides (A-B) for cleavage by an enzyme, isolation of the peptide fragment (A), and any remaining (A-B), and identification of their peptide sequences, wherein MS1 and MS2 = isotopic labels; as well as, for analyzing the cleavage of proteins and, more particularly, for determining substrate specificity for enzymes such as proteases (interpreted as labeling enzyme solutions, and barcodes). 

Tenorio-Daussat et al. teach: 
protein identification as well as relative or absolute quantification of a given protein (interpreted as determining the relative abundance of a first substrate); 

chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions); 

that peptides were labeled with three different metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) including holmium, lutetium. and thulium; and 

determining relative abundance of Lanthanide-DOTA labels and lanthanide-chelator complexes using nano-HPLC with UV detection, FIA-ICPMS and HPLC-MALDI-MS; as well as, HPLC separation of Cyt C derivatized with NHS DOTA; Cyt C derivatized with Tm-DOTA NHS and complexed with Tm; and the analysis of tryptic digested Cyt C labeled with Tm-DOTA-NHS ester into ten peptides (See, for example; pg. 241, Figures 3 and 4) (interpreted as determining the relative abundance; labeling a first solution comprising a first enzyme; labeling a second solution comprising a first substrate; mixing the barcoded solutions; incubating; carrying out an enzymatic reaction; and enzymatic reaction in an enzyme solution generates one or more reaction products). 

Thus, the combined references of McKeown et al. and Tenorio-Daussat et al. teach mixtures of labeled enzyme solutions; as well as, barcoded solutions.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the ratio required in instant claim 1, that the rejection is based on the combination of references, and that none of the references has to teach each and every claim limitation. Applicant’s assertion that McKeown does not teach determining ratios of mixtures, is not found persuasive. The Examiner notes that the reference need not specifically recite the term “ratio” in order to meet the limitations of instant claim 1. Moreover, McKeown et al. teach:
quantifying the amount of the polymer or cleaved fragments present after cleavage including the mass to charge (m/z) ratio;

the precise pattern of the mass spectrum will depend upon the relative amounts of the individual isotopes in the sample (interpreted as determining a ratio of mixtures; relative abundance; and encompassing a linear correlation); 

the cleaved fragments will show a distinctive pattern of two pairs of mass peaks (Fig. 1), each fragment will be present in the labeled and unlabeled form, wherein the distinctive pattern of pairs of peaks representing labeled cleaved fragments facilitates the identification of the molecules of interest (interpreted as determining a ratio of mixtures; and relative abundance); and

Figure 12 illustrates the mass spectra of compound 7e (bj00080/2), compound 77 (bj00083/5), compound 72 (bj00014/9), and compound 7a (bj00014/13) respectively; while Figure 13 illustrates in 13A a mass spectrum following incubation of compound 7 with trypsin: cleaved sequence H2N-Ala-Asn-Ile-Asp-Phe-Ala-Lys(ac)-NH2 (819/822); and Figs. 13B and 13C: mass spectra of compound 77 with trypsin: 13B: cleaved sequence Ac-Gly-Ala-Ala-Phe-Lys-Arg-OH (691/693), 13C: cleaved sequence Ac-Gly-Ala-Ala-Phe-Lys-OH (interpreted as determining a ratio of mixtures).

Tenorio-Daussat et al. teach: 
that the mixture of the four standard peptides (T1, S34, S35, and S36) was separated and spotted onto a MALDI target using a U3000 nano- HPLC system directly coupled to a Probot microfaction collector and, after elution, the peptides were directly mixed with the matrix solution at a 1:3 ratio (v/v) and spotted each 20s over a range of 4-65 min (interpreted as determining a ratio of two or more mixtures); and
Figures 1 and 2 illustrating labeled peptide mixtures, and ratios of relative abundances of lanthanide-labeled peptides (interpreted as ratios of a first barcoded solution and a second barcoded solution).

Thus, the claims remain rejected for the reasons of record.
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments regarding the ratio required by instant claim 1, the broadness of instant claim 1, and the linear correlation. Applicant’s assertion that the references do not teach a linear correlation as recited in claim 1, is not found persuasive. As an initial matter, the instant Specification indicates that a linear correlation is an inherent feature in the mass spectrum of a mixture of lanthanides-chelator complexes over a particular concentration range (See; Specification, paragraphs [0036]; [0080]; and [0082]). Thus, a linear correlation is only dependent upon concentration of the lanthanide as evidenced by Deng et al.; Song et al.; and Higorani et al. As noted supra,
 McKeown et al. teach:
quantifying the amount of the polymer or cleaved fragments present after cleavage including the mass to charge (m/z) ratio;

the precise pattern of the mass spectrum will depend upon the relative amounts of the individual isotopes in the sample (interpreted as determining a ratio of mixtures; relative abundance; and encompassing a linear correlation); and

the cleaved fragments will show a distinctive pattern of two pairs of mass peaks (Fig. 1), each fragment will be present in the labeled and unlabeled form, wherein the distinctive pattern of pairs of peaks representing labeled cleaved fragments facilitates the identification of the molecules of interest (interpreted as determining a ratio of mixtures; and relative abundance).

Tenorio-Daussat et al. teach:
The application of the optimized method to label peptides in a Cytochrome C digest delivered comparable results to those obtained with model peptides (interpreted as encompassing a linear correlation);

techniques such as SILAC, ICAT, ICPL and isobaric labeling have been widely used to compare protein abundance levels, such that spiking unlabeled samples with known concentrations of isotopically labeled synthetic peptides was used with success for absolute peptide quantification (interpreted as encompassing a linear correlation); and

Figures 1-3, wherein each Tm-labeled peptide was confirmed by comparison with separate elution of the Tm-labeled peptides showing the order of elution: S34, S36 and T1 (Figures 3b-3d) as compared to Figures 1, wherein the mixture of labeled peptides are separated; and Figure 2 illustrating Tm-labeled peptides by MS (interpreted as encompassing a linear correlation).

Thus, the combined references teach all of the limitations of the claims.



(3)	The rejection of claims 1-4, 13, 15 and 27 is maintained, and claim 29 is newly rejected, under 35 U.S.C. 103 as being unpatentable over Steinkamp et al. (Analytica Chimica Acta, 2004, 526, 27-34) in view of Tenorio-Daussat et al. (Microchemical Journal, epub August 2014, 118, 238-241; of record) as evidenced by Nicolescu (Intech, 2017, 23-78); and Deng et al. (Analytical Methods, 2015, 7, 5767-5771; and Supporting Materials, 2015, 1-8); and Song et al. (US Patent No. 7439079, issued October 21, 2008); and Hingorani et al. (Sensors, 2013, 13, 13732-13743).
Regarding claims 1 (in part), 2-4, 13 and 27, Steinkamp et al. teach that 2,6,-pyridie-dicarboxylic acid (PDC) and its derivatives as a new sensitizer system for enzyme-amplified lanthanide luminescence (EALL), a detection scheme for bioassays, which combines the enzymatic amplification with time-resolved luminescence measurements of lanthanide chelates (interpreted as lanthanide-chelator complexes), wherein various PDC esters have been synthesized as esterase substrates (interpreting PDC esters as substrates; and DOTA derivatives) that are cleaved to PDC in the presence of the enzyme (interpreted as an enzyme and substrate), such that PDC forms luminescent complexes with Tb(III) or Eu(III) (interpreting lanthanide-PDC as a second lanthanide-chelator complex comprising a first substrate; and a second lanthanide chelated by a second chelator; interpreting Tb(III), Eu(III), Sm(III) and Dy(III) as lanthanide ions that are different, and Eu153 and Tb159); and that the evaluation of the reaction is used for the selective and sensitive detection of esterases, wherein the major advantage of the tridentate PDC ligand is the possibility to perform all steps of the assay within or close to the physiological pH range (interpreted as lanthanide-chelator complexes; enzymes; enzyme substrates; lanthanide ions; chelators; lanthanides that are different; and Tb159 and Eu153) (Abstract, lines 1-3 and 8-10). Steinkamp et al. teach that solutions of terbium trichloride, europium trichloride, dysprosium trichloride, samarium trichloride, cesium chloride, and yttrium trichloride were prepared (10-2 mol/L), such that for the optimization of the lanthanide ion concentration on microplates, bis tris propane buffer (10-2 mol/L) was given onto the plate and PDC solution was added, then lanthanide ion solutions with concentrations of 3x10-3, 6x10-4, 3x10-4, and 10-4 mol/L were pipetted into wells of the plate and the luminescence intensity was read out (interpreted as first and second lanthanide ions; a first barcodes solution; a second barcode solution comprising enzyme substrate; lanthanides are different and chelator is the same; PDC encompassing a DOTA derivative; and mixtures of about 1 microliter or less, claims 1-4 and 13) (pg. 29, col 2, last full paragraph and last partial paragraph; and pg. 30, col 1, first partial paragraph). Steinkamp et al. teach that the data were obtained using an older generation filter-based microplate reader and that the limits of detection could possibly be improved with state-of-the-art instrumentation (pg. 32, col 2; first partial paragraph). Steinkamp et al. teach that on four microplates, lanthanide(III)-PDC complex (interpreted as lanthanides-chelated by chelators, lanthanide-chelator complexes, and a DOTA derivative) with optimized lanthanide to ligand ratio (interpreted as determining a ratio of first lanthanide ions to second lanthanide ions) was given and buffered at the optimal pH value, and the fluorescence intensity of those plates was measured at wavelengths for Tb(III) filled wells, Eu(III), Dy(III) and for Sm(III) wells (interpreted as a first barcoded solution; a second barcoded solution; determining a ratio of a first barcoded solution and a second barcoded solution; DOTA derivative; lanthanides are different and chelators are the same; Tb, Eu, Dy and Sm; and serving as internal standards, claims 1-4 and 27) (pg. 30, col 1; third full paragraph, lines 1-3). Steinkamp et al. teach that eight microplates were prepared for every PDC ester/Tb(III) and PDC ester/Eu(III) combination (including esters PDCME, PDCEE, PDCPE, PDCIPE and PDCBE), such that each ester was pipetted into each well of the microplates and; subsequently, each well was treated with esterase solution at concentrations 1, 0.3, 0.1, 0.03, 0.001, 3 x 10-3, 10-3, 3 x 10-4, 10-4, 3 x 10-5, and 10-5 /mL into one column each; and each well of the first of eight plates was treated with lanthanide solution, and the fluorescence intensity measured directly; while the other seven plates were allowed to stand for 5, 15, 30, 45, 60, 90 and 120 minutes, respectively, before the lanthanide solutions were given onto the plate, and the plate was read out (interpreting PDC esters as enzyme substrates that form a second barcoded solution upon addition of the Ln(III); interpreting PDC esters/Tb(III) or Eu(III) combinations as first and second lanthanide-chelator complexes; interpreting esterase as a first enzyme; interpreting treatment of the PDC esters/Ln(III) with esterase as forming a first barcoded solution including a first solution comprising a first enzyme and a first lanthanide-chelator complex, and as mixing the first barcoded with a second barcoded solution to form two or more mixtures, claim 1) (pg. 30, col 2, third full paragraph). Steinkamp et al. teach that for the first of the eight plates, 50 microliters of lanthanide solution (interpreted as a first lanthanide, a second lanthanide, and lanthanides are different) was added into each well immediately and the fluorescence intensity of the plate was measured directly; and that the other seven plates were allowed to stand for 5, 15, 30, 45, 60, 90 and 120 minutes respectively, before the lanthanide solution was given onto the plate and the plate was read out (interpreted as a first lanthanide; a second lanthanide; first and second lanthanide-chelator complexes; a first barcoded solution; a second barcoded solution; contacting a complex with a solution; lanthanides are different; mixing the barcoded solutions together; two or more mixtures comprise different ratios of the first and second barcoded solutions; first barcoded solution comprising the first enzyme; second barcoded solution comprising a first substrate; lanthanides-chelated by a chelator; incubating; and determining a ratio of the first barcoded solution to a second barcoded solution in each of the mixtures formed in step (c), based on the ratio of first lanthanide ions and second lanthanide ions in each mixture, claims 1 and 4) (pg. 30, col 2; second full paragraph, lines 15-24). Steinkamp et al. teach in Figure 2, the optimization of the lanthanide concentration, wherein the optimum lanthanide concentration for the Tb(III)-PDC system is 3x10-4 mol/L (interpreted as determining a ratio of a first barcoded solution and a second barcoded solution in each of the mixtures formed in step (c), claim 1) (pg. 31, col 2, first full paragraph; and Figure 2). Steinkamp et al. teach in Scheme 2, the enzymatic cleavage of PDC esters and subsequent complexation with Ln(III) ions including Tb(III), Eu(III), Dy(III) complexation (interpreted as a first lanthanide-chelator complex comprising a first enzyme) (pg. 32, col 2; last partial paragraph, lines 23-31). Steinkamp et al. teach that future work may be directed to the development of assay applications and to the further expansion of the system to other groups of enzymes (pg. 34, col 2, second full paragraph).
Steinkamp et al. do not teach generating a mass spectrum of the two or more mixtures; or identifying lanthanide ions in the mass spectrum of each of the two mixtures (instant claim 1, in part); or one of the mass spectroscopy techniques as listed in claim 15 (instant claim 15); or the chelators of claim 29 (instant claim 29).
Regarding claims 1 (in part), 15 and 29, Tenorio-Daussat et al. teach a method of peptide derivatization with lanthanide labels including holmium, lutetium, and thulium, followed by nano high performance liquid chromatography (nano-HPLC) separation with UV detection, and the use of matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS) to confirm the derivatization and to identify the derivatized peptides, wherein peptides were labeled with three different lanthanide metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) reagent (interpreted as a DOTA-derivative), wherein the results demonstrate that the derivatization reaction using the chelating reagent DOTA-NHS-ester was effective for single peptide and peptide mixtures (corresponding to lanthanide; lutetium, holmium, and thulium; barcode; generating mass spectrum; identifying lanthanide ions; DOTA-derivative; lanthanides are different and the chelators are the same; MALDI MS; and do not disrupt biological activity, claims 1-4) (Abstract). Tenorio-Daussat et al. teach that quantification methods have been developed to enable large scale protein analysis and the investigation of relative protein expression by applying radioactive isotopes, fluorescent tags and light/heavy stable isotopes in protein labeling, wherein techniques include SILAC, ICAT, ICPL and isobaric labeling have been widely used to compare protein abundance levels, allowing for the relative quantification of a single protein in differently labeled samples, such that by spiking unlabeled samples with a known concentration of isotopically labeled synthetic peptides was used with success as for absolute peptide quantification (pg. 238, col 1, last partial paragraph; and pg. 238, col 2, first partial paragraph). Tenorio-Daussat et al. teach that an advantage of employing metals, especially lanthanides for peptide and protein quantification is that in addition to conventional LC-MS, LC-ICPMS can be employed for specific metal detection and quantification (pg. 238, col 2, first full paragraph). Tenorio-Daussat et al. teach that peptides were labeled with three different metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) including holmium, lutetium, and thulium (interpreted as the chelator of claim 29, claim 29) (pg. 239, col 1; first full paragraph, lines 7-10). Tenorio-Daussat et al. teach derivatization and lanthanide complexation was observed by MALDI-MS for all four peptides T1, S34, S35, and S36 investigated in the study, wherein the presence of the three peptides, T1, S34, and S36, each labeled with Lu, Tm, and Ho, was confirmed by MALD-MS/MS, such that the following experiments were realized with a mixture of only these three peptides (Figure 1) (interpreted as mixing the first and second barcoded solution; an enzyme substrate; and tracking the condition of one or more mixtures), wherein peaks for S36 and T1 peptides are overlapped in the chromatograph (Figure 1) which was confirmed by m/z values obtained by MALDI-MS, and wherein retention times for Tm-labeled S36 peptide (Figure 2a) is close to that of Lu-labeled T1 peptide (Figure 2b). Figures 1 and 2 are shown below:

    PNG
    media_image2.png
    414
    552
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    400
    433
    media_image3.png
    Greyscale

                                            Figure 1                                                               Figure 2
(corresponding to a first and second lanthanide-chelator complex; mixtures of barcoded solutions; determining a ratio of the first lanthanide ions to the second lanthanide ions; relative composition; determining a ratio of the first barcoded solution and the second barcodes solution in each of the two or more mixtures formed in step (c); and comprise different ratios of first solution and second solution as different amounts of peptide-chelated-Ln, claims 1 and 4) (corresponding to determining the ratio of lanthanide ions; and inherently including substrates) (pg. 240, col 1; pg. 240, col 1, Figure 1; and pg. 240, col 2, Figure 2); wherein it is known that that there is a linear correlation between the MS intensity and the logarithm of target DNA concentration in the mass spectrum as shown in Figure 2 as evidenced by Deng et al. (pg. 5570, col 1, first partial paragraph; and Supplementary Materials, pg. 4, Figure 2); that the detection signal intensity of the dose response curve bears an almost linear relationship with analyte concentration as evidenced by Song et al. (col 17, lines 56-67; and col 18, line 1); and that there is a correlation of bulk magnetic susceptibility (BMS) shift is linearly correlated ith the concentration of each lanthanide ion as evidenced by Hingorani et al. (Abstract). Tenorio-Daussat et al. teach chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions; and DOTA, claims 1, 2 and 28) (pg. 239, col 1, last partial paragraph). Tenorio-Daussat et al. teach that a peptide mixture of Cytochrome C (Cyt C) digest labeled with thulium (interpreted as a first and second lanthanide-chelator complex) was analyzed, wherein Figure 4 shows the optimized HPLC separation of Cyt C derivatized with NHS DOTA followed by complexation with Tm, such that tryptic digestion of Cyt C results in 10 peptides were observed in MS and UV (corresponding to a mixture of a first lanthanide-chelator complex; a second lanthanide-chelator complex; a mixture of a first barcode solution and a second barcode solution; incubating with a first enzyme; first and second substrate; relative composition; generating a mass spectrum; DOTA, and where Fig. 4 shows determining a ratio of the barcoded solutions formed in step (c), and a ratio of the first lanthanide ions to second lanthanide ions, claim 1) (claims 1, 3 and 28) (pg. 240, col 1, last partial paragraph; pg. 240, col 2, first partial paragraph; and pg. 241, Figure 4). Tenorio-Daussat et al. teach that analytical separation was carried out using an Aclaim PepMap 100 C18 separation column (5 mm 75mm, 150mm), and that the mixture of the four standard peptides (T1, S34, S35, and S36) was separated and spotted onto a MALDI target (interpreted as a first substrate) using a U3000 nano-HPLC system directly coupled to a Probot microfaction collector, and performed as following a previously published protocol by Gregorius et al. (corresponding to a first substrate) (pg. 239, col 2, first and second full paragraphs), wherein for comparison of signal intensities of single peptide 1 microliter aliquots were spotted and digest solutions spotted at 1 microliter as evidenced by Gregorius et al. (corresponding to a volume of a mixture of about 1 microliter, claim 13)  (pg. 3280, col 2, last partial paragraph; and pg. 3281, col 1, first partial paragraph). 
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using nano-HPLC and MALD-TOF-MS to identify peptides derivatized with lanthanide labels as exemplified by Tenorio-Daussat et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the time-resolved method of detecting luminescent complexes using an older generation filter-based microplate reader for lanthanide detection as disclosed by Steinkamp et al. to include nano-HPLC separation with UV detection and MALDI-TOF-MS for the optimization and identification of peptides derivatized with lanthanide labels as taught by Tenorio-Daussat et al. with a reasonable expectation of success in improving the detection and identification of lanthanides-chelator complexes; in using nano-HPLC and mass spectrometry to optimize lanthanide to ligand ratios; and/or in detecting the reactivity of enzymes including enzyme-catalyzed cleavage. One of ordinary skill in the art would have a reasonable expectation of success because Steinkamp teaches optimizing enzyme assays and immunoassays through improvements in detection selectivity and sensitivity including complexing different lanthanide ions with different PDC esters, followed by analysis of esterase reactivity using an older generation filter-based microplate reader for lanthanide detection; and that the limits of detection can be improved with state-of-the-art instrumentation; while Tenorio-Daussat et al. teach enzymatically digested proteins, peptide mixtures labeled with lanthanide-DOTA-NHS-ester; and the use of nano-LC-MALDI TOF MS for the analysis of peptides labeled with lanthanides.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Response to Arguments
	Applicant’s arguments filed August 12, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) it appears that the Examiner on the one hand interprets “PDC esters” as corresponding to the claimed “enzyme substrate”, and also as the claimed “lanthanide-chelator complex”, such that clarification is requested (Applicant Remarks, pg. 20, first full paragraph); (b) the combined references fail to teach step (g), relative abundance of reaction components that are linearly correlated to the ratio of lanthanides in the mass spectrum of the reaction products (Applicant Remarks, pg. 20, last partial paragraph); and (c) claim 1 has been amended to recite :a method of tracking reaction conditions in solutions” (Applicant Remarks, pg. 21, first full paragraph).
	Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments. Regarding the Examiner’s interpretation of “PDC esters” as “enzyme substrates” and “lanthanide-chelator complexes”, the Examiner respectfully notes that instant claim 1 is very broadly recited (as discussed supra), such that no specific substrate, lanthanide-chelator complexes, reaction products, enzymes, relative abundances, etc. are recited in instant claim 1. Steinkamp et al. teach: 
lanthanide(III)-PDC complexes (interpreted as a lanthanide-chelator complexes); and 
that various PDC esters were synthesized as esterase substrates that are cleaved to PDC in the presence of an enzyme.
Thus, the PDC ester/Tb(III) and PDC ester/Eu(III) combinations are esterase substrates, wherein when treated with esterase solution, they form luminescent complexes PDC/Tb(III) and PDC/Eu(III) combinations (interpreting all combinations as lanthanide-chelator complexes). Moreover, it is noted that the PDC/Tb(III) and PDC/Eu(III) combinations are also reaction products.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicants’ arguments. Applicants’ assertion that the combined references fail to teach step (g), relative abundance of reaction components that are linearly correlated to the ratio of lanthanides in the mass spectrum of the reaction products, is not persuasive. As previously discussed, instant claim 1 does not recite a linear correlation between mixtures formed in step (c) and the mass spectrum of reaction products. Moreover, the instant Specification indicates that a linear correlation over a particular concentration range is an inherent component of lanthanide-chelator complexes in the MS (See; Specification, paragraphs [0036]; [0080]; and [0082]); as well as, Deng et al., Song et al., and Higorani et al. There is clearly a linear correlation between the mixtures of lanthanide-chelator complexes, and the mass spectra of the mixtures.
	Regarding (c), Applicant argument directed to claim 1 having been amended to recite “a method of tracking reaction conditions in solutions”, is unclear. The Examiner does not understand whether this is simply a statement of fact, or an argument of some sort. Applicant is reminded that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). This is the case here, the preamble merely recites the purpose of a process or the intended use of a process. There is no recitation in the body of the claim that reaction conditions are tracked in solution and, thus, the preamble is not given patentable weight.


New Objections/Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(4)	Claims 1-4, 13, 15, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McKeown et al. (US Patent Application Publication No. 20050123911, published June 9, 2005) in view of Tenorio-Daussat et al. (Microchemical Journal, epub August 2014, 118, 238-241; of record); and Deng et al. (Analytical Methods, 2015, 7, 5767-5771; and Supporting Materials, 2015, 1-8) as evidenced by Chien et al. (Analytical Chemistry, 1992, 64, 1046-1050); and Choudhary et al. (Thermo Electron, 2003, 1-4); and Gregorius et al. (Rapid Communications in Mass Spectrometry, 2010, 24, 3279-3289); and Song et al. (US Patent No. 7439079, issued October 21, 2008); and Hingorani et al. (Sensors, 2013, 13, 13732-13743). This is a new rejection necessitated by amendment of the claims in the response filed 08-12-2022.
Regarding claim 1 (in part), 4 (in part), 15 and 27, McKeown et al. teach a method of analyzing the cleavage of a polymer wherein the polymer is differentially labeled with an isotope and the cleavage fragments of the polymer are analyzed by mass spectrometry, wherein the method is useful for analyzing the cleavage of proteins (interpreted as encompassing enzymes and substrates) and, more particularly, for determining substrate specificity for enzymes such as proteases (interpreting MS samples to comprise as a mixture of a first solution comprising an enzyme, and a second solution comprising a substrate; different labels; enzymatic reaction; and mass spectrometry, claim 1) (Abstract). McKeown et al. teach that chemical labels are widely used in chemical analysis, wherein among the types of molecules used are radioactive atoms, fluorescent reagents, luminescent reagents, metal-containing compounds, electron absorbing substances and light absorbing compounds, wherein chemical labels have been used in methods to identify the substrates of enzymes and their cleavage sites (interpreted as enzymatic reactions; and encompassing generating reaction products by action of an enzyme on a substrate, claim 1) (paragraph [0002], lines 1-11). McKeown et al. teach a method of analyzing cleavage of a polymer comprising; (a) providing a sample of said polymer, a portion of said polymer molecules having been labeled at a position on one side of a potential cleavage site with a first isotopic label, and portion of said polymer being labeled on the opposite side of the potential cleavage site with a second isotopic label; (b) incubating the sample under conditions suitable for cleavage at said potential cleavage site; and (c) analyzing the masses of any cleave fragments by mass spectrometry and, thereby, determining whether and/or where cleavage has taken place, wherein the sample can be incubated with an enzyme under conditions suitable for the cleavage of a substrate (interpreted as mass spectrometry; and generating enzymatic reaction products, claim 1) (paragraphs [0006]-[009]; and [0014]; and pg. 21, col 1, claim 1). McKeown et al. teach that Figure 6 is a summary of sample method is used to screen peptides (A-B) for cleavage by an enzyme, isolation of the peptide fragment (A), and any remaining (A-B), and identification of their peptide sequences, wherein MS1 and MS2 = isotopic labels (interpreted as labeling enzyme solutions, claim 1) (paragraph [0024]; and Figure 6). McKeown et al. teach that the methods of the invention can be used in screening methods to identify new substrates for enzymes, in positional peptide scanning libraries, in in vitro/ex-vivo/in vitro peptide tracking, in assaying methods, for oligonucleotide or peptide sequencing, or in the measurement of differential protein expression (corresponding to tracking) (paragraph [0038]). McKeown et al. teach that the term “polymer” refers to any molecule made up of discrete “components”, wherein a suitable polymer can be, for example, a biological polymer such as a peptide, polypeptide, protein, polynucleotide (e.g., DNA, RNA, etc.), lipid, or carbohydrate (interpreted as an enzyme and a substrate for an enzyme, claim 1) (paragraph [0041]). McKeown et al. teach that a sample can comprise a mixture of polymer molecules which are unlabeled, a mixture of polymer molecules having only the first isotopic label, polymer molecules that have only the second isotopic label, and polymer molecules which have both isotopic labels (interpreted two or more mixtures of a first barcoded solution and a second barcoded solution); and that samples can comprise a mixture of polymer molecules which are unlabeled and polymer molecules that have both isotopic labels, or a mixture of polymer molecules which have any combination of unlabeled, singly labeled, or double-labelled polymer molecules as long as the sample comprises both the first and second isotopic label (interpreted as a first enzyme; first substrate; first barcoded solution; a second barcoded solution; mixing; and two or more mixtures, claim 1) (paragraph [0044]). McKeown et al. teach that differentially isotopically labeled polymers can be used in the method including truncated permutations can be simultaneously synthesized producing a mixture of differentially isotopically labeled sequences (interpreted as a mixture of a first barcoded solution, a second barcoded solution), wherein the differentially labeled polymers can be used in tracking experiments by analysis using mass spectrometry (interpreted as a mixture of a first barcoded solution and a second barcoded solution; two or more mixtures; and different labels, claims 1 and 4 (in part)) (paragraphs [0094]; and [0096]). McKeown et al. teach that a mass change caused by the presence of the first isotopic label (interpreted as a first solution) compared with the mass in the presence of the normal element at that position (interpreted as a second solution) is different to the mass change caused by the presence of the second isotopic label (interpreted as a another solution) compared with the mass in the presence of the normal element at that position (interpreted as another solution; second solution; two or more mixtures; and determining ratio of mixtures, claim 1) (paragraph [0009]). McKeown et al. teach that suitable methods of mass spectrometry include matrix-assisted laser desorption ionization mass spectrometry, direct laser-desorption ionization mass spectrometry, electrospray ionization mass spectrometry, secondary neutral mass spectrometry, secondary ion mass spectrometry, and Micromass LCT System orthogonal accelerating Time-of-Flight (oa-TOF MS) in positive ion electrospray mode (ESI) (interpreted as ESI-MS, chemical ionization MS, matrix-assisted desorption/ionization MS, claim 15) (paragraphs [0061]; and [0116]). McKeown et al. teach that the substrates can be prepared as single compounds or large libraries such that the individual or mixed substrates can be incubated with one or more enzymes, such that the resulting fragments can be analyzed by mass spectrometry and the cleaved substrates identified; and that if the structure of the polymer used in a method of the present invention is unknown such as in split-pool synthesis, the polymer or its cleaved fragments can be subsequently or simultaneously sequenced by established methods (interpreted as two or more mixtures, claim 1) (paragraphs [0079], lines 7-12; and [0101]). McKeown et al. teach that the substrate was incubated with trypsin and mass spectrum analysis performed directly on the incubation mixture (interpreted as incubating the first enzyme and the first substrate; and generate reaction products, claim 1) (paragraph [0123]). McKeown et al. teach in Figure 12 the mass spectra of compound 7e (bj00080/2), compound 77 (bj00083/5), compound 72 (bj00014/9), and compound 7a (bj00014/13) respectively; while FIG. 13 illustrates in Fig. 13A a mass spectrum following incubation of compound 7 with trypsin: cleaved sequence H2N-Ala-Asn-Ile-Asp-Phe-Ala-Lys(ac)-NH2 (819/822); and Figs. 13B, 13C: mass spectra of compound 77 with trypsin: 13B: cleaved sequence Ac-Gly-Ala-Ala-Phe-Lys-Arg-OH (691/693), 13C: cleaved sequence Ac-Gly-Ala-Ala-Phe-Lys-OH (interpreted as determining a ratio of mixtures, claim 1) (paragraphs [0030]-[0031]). McKeown et al. teach that the method further comprises the step of quantifying the amount of the polymer or cleaved fragments present after cleavage (interpreted as determining the relative abundance of the first substrate, claim 1) (paragraph [0015]). McKeown et al. teach that the precise pattern of the mass spectrum will depend on the relative amounts of the individual isotopes (interpreted as determining the relative abundance of the first substrate, claim 1) (paragraph [0045]).
McKeown et al. do not specifically exemplify lanthanide-chelator complex (instant claim 1, in part); or lanthanides as recited in instant claim 2 (instant claim 2); or chelators as recited in instant claim 3 (instant claim 3); or lanthanide and chelator (instant claim 4, in part); or about 1 microliter or less (instant claim 13); or the chelators as recited in claim 29 (instant claim 29).
Regarding claims 1 (in part), 2, 3, 4 (in part), 13 and 29, Tenorio-Daussat et al. teach a method of peptide derivatization with lanthanide labels including holmium, lutetium, and thulium, followed by nano high performance liquid chromatography (nano-HPLC) separation with UV detection, and the use of matrix-assisted laser desorption ionization-mass spectrometry (MALDI-MS) to confirm the derivatization and to identify the derivatized peptides, wherein peptides were labeled with three different lanthanide metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) reagent (interpreted as a DOTA-derivative), wherein the results demonstrate that the derivatization reaction using the chelating reagent DOTA-NHS-ester was effective for single peptide and peptide mixtures (corresponding to lanthanide; lutetium, holmium, and thulium; barcode; generating mass spectrum; identifying lanthanide ions; DOTA-derivative; lanthanides are different and the chelators are the same; MALDI MS; and do not disrupt biological activity, claims 1-4) (Abstract). Tenorio-Daussat et al. teach that quantification methods have been developed to enable large scale protein analysis and the investigation of relative protein expression by applying radioactive isotopes, fluorescent tags and light/heavy stable isotopes in protein labeling, wherein techniques include SILAC, ICAT, ICPL and isobaric labeling have been widely used to compare protein abundance levels, allowing for the relative quantification of a single protein in differently labeled samples, such that by spiking unlabeled samples with a known concentration of isotopically labeled synthetic peptides was used with success as for absolute peptide quantification (pg. 238, col 1, last partial paragraph; and pg. 238, col 2, first partial paragraph). Tenorio-Daussat et al. teach that an advantage of employing metals, especially lanthanides for peptide and protein quantification is that in addition to conventional LC-MS, LC-ICPMS can be employed for specific metal detection and quantification (pg. 238, col 2, first full paragraph). Tenorio-Daussat et al. teach that peptides were labeled with three different metals using a bifunctional DOTA-based (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) including holmium, lutetium, and thulium (interpreted as the chelator of claim 29, claim 29) (pg. 239, col 1; first full paragraph, lines 7-10). Tenorio-Daussat et al. teach chelating the DOTA-NHS labeled peptides with the lanthanide(III) chloride hexahydrate salts of holmium, lutetium and thulium stock solutions (corresponding to contacting a first lanthanide-chelator complex to a first solution; and a second lanthanide chelator complex with a second solution; and creating barcoded solutions; and DOTA, claims 1, 2 and 28) (pg. 239, col 1, last partial paragraph). Tenorio-Daussat et al. teach derivatization and lanthanide complexation was observed by MALDI-MS for all four peptides T1, S34, S35, and S36 investigated in the study, wherein the presence of the three peptides, T1, S34, and S36, each labeled with Lu, Tm, and Ho, was confirmed by MALD-MS/MS, such that the following experiments were realized with a mixture of only these three peptides (Figure 1) (interpreted as mixing the first and second barcoded solution; an enzyme substrate; and tracking the condition of one or more mixtures), wherein peaks for S36 and T1 peptides are overlapped in the chromatograph (Figure 1) which was confirmed by m/z values obtained by MALDI-MS, and wherein retention times for Tm-labeled S36 peptide (Figure 2a) is close to that of Lu-labeled T1 peptide (Figure 2b). Figures 1 and 2 are shown below:

    PNG
    media_image2.png
    414
    552
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    400
    433
    media_image3.png
    Greyscale

                                                  Figure 1                                                                   Figure 2
(corresponding to a first and second lanthanide-chelator complex; mixtures of barcoded solutions; determining a ratio of the first lanthanide ions to the second lanthanide ions; relative composition; determining a ratio of the first barcoded solution and the second barcodes solution in each of the two or more mixtures formed in step (c); and comprise different ratios of first solution and second solution as different amounts of peptide-chelated-Ln, claims 1 and 4) (corresponding to determining the ratio of lanthanide ions; and inherently including substrates) (pg. 240, col 1; pg. 240, col 1, Figure 1; and pg. 240, col 2, Figure 2); wherein it is known that the detection signal intensity of the dose response curve bears an almost linear relationship with analyte concentration as evidenced by Song et al. (col 17, lines 56-67; and col 18, line 1); and that there is a correlation of bulk magnetic susceptibility (BMS) shift is linearly correlated ith the concentration of each lanthanide ion as evidenced by Hingorani et al. (Abstract). Tenorio-Daussat et al. teach that a peptide mixture of Cytochrome C (Cyt C) digest labeled with thulium (interpreted as a first and second lanthanide-chelator complex) was analyzed, wherein Figure 4 shows the optimized HPLC separation of Cyt C derivatized with NHS DOTA followed by complexation with Tm, such that tryptic digestion of Cyt C results in 10 peptides were observed in MS and UV (corresponding to a mixture of a first lanthanide-chelator complex; a second lanthanide-chelator complex; a mixture of a first barcode solution and a second barcode solution; incubating with a first enzyme; first and second substrate; relative composition; generating a mass spectrum; DOTA, and where Fig. 4 shows determining a ratio of the barcoded solutions formed in step (c), and a ratio of the first lanthanide ions to second lanthanide ions, claim 1) (claims 1, 3 and 28) (pg. 240, col 1, last partial paragraph; pg. 240, col 2, first partial paragraph; and pg. 241, Figure 4). Tenorio-Daussat et al. teach that analytical separation was carried out using an Aclaim PepMap 100 C18 separation column (5 mm 75mm, 150mm), and that the mixture of the four standard peptides (T1, S34, S35, and S36) was separated and spotted onto a MALDI target (interpreted as a first substrate) using a U3000 nano-HPLC system directly coupled to a Probot microfaction collector, and performed as following a previously published protocol by Gregorius et al. (corresponding to a first substrate) (pg. 239, col 2, first and second full paragraphs), wherein for comparison of signal intensities of single peptide 1 microliter aliquots were spotted and digest solutions spotted at 1 microliter as evidenced by Gregorius et al. (corresponding to a volume of a mixture of about 1 microliter, claim 13)  (pg. 3280, col 2, last partial paragraph; and pg. 3281, col 1, first partial paragraph). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing differentially labeled polymers by mass spectrometry as disclosed by McKeown et al. to substitute or include lanthanide labels complexed with chelating agents including DOTA as taught by Tenorio-Daussat et al. with a reasonable expectation of success in differentially labeling polymers for mass spectrometric analysis including for relative and/or absolute peptide quantification; in the detection of specific labels for quantifying proteins and/or peptides by LC-MS and LC-ICP/MS; in identifying the substrates of enzymes, their cleavage sites, and enzyme substrate specificity; and/or in tracking differentially labelled polymers.
	The combined reference do not specifically use the term ‘linear correlation’ (instant claim 1, in part).
Regarding claim 1 (in part), Deng et al. teach a novel ICP MS DNA assay based on lanthanide labels and hybridization chain reaction amplification (HCR), wherein enzyme-free amplification can be operated under mild conditions, and exhibits desirable sensitivity and is suitable for multiple DNA target analysis, wherein the lanthanide labels and ICP-MS have excellent ability in high-level multiplexing analysis for potential and practical use in quantitative determination of DNA targets for future clinical applications (Abstract). Deng et al. teach that the fluorescent labeling method often suffers from photobleaching, spectral overlap and the lack of ability for high level multiplex target analysis, wherein inductively coupled plasma mass spectrometry (ICP-MS) is a very sensitive technique for elemental analysis and has become a common practical analysis method recently, such that by introducing tags such as metal nanoparticles (gold or silver), or lanthanide elements for ICP-MS measurements, various biosensing strategies for biomolecules have been developed; and that ICP-MS has very high resolution based on different mass to charge ratios, which makes it quite suitable for multiplex analysis because lanthanide ions are small, stable, heat-resistant labels that are rare in biological samples, while also having very similar properties, such that they can be tagged to biomolecules using the same methods, which favors multiplex analysis (pg. 5767, col 1, last partial paragraph). Deng et al. teach that by altering the sequences of capture DNA probe 1 and capture DNA probe 2, as well as lanthanide ion tags, different DNA targets can be detected simultaneously using streptavidin-coated magnetic beads M-280; and that 1,4,7,10-Tetraazacyclododecane-1,4,7-trisacetic acid-10-maleimidoethylacetamide (MMA-DOTA) was used for loading lanthanide ions, which was obtained by reaction of MMA-DOTA with TbCl3            
                ∙
            
        6H2O (pg. 5768, col 1; first full paragraph, lines 14-16; and second full paragraph, lines 1-6). Deng et al. teach that the results demonstrated a signal enhancement compared to amplification-free ICP-MS DNA assay, wherein the detection limit and range are comparable with previously reported rolling circle amplification (RCA) and ligase chain reaction based ICP MS DNA assay, and this is consistent with the several hundred to several thousand-fold signal enhancement normally provided by these linear amplification approaches (pg. 5570, col 1; first partial paragraph, lines 5-11). Deng et al. teach that for demonstration, Tb ions were selected as the label and a DNA sequence partially from human thymidine kinase 1 mRNA (TK1 mRNA) was chosen as the target, and experimental conditions in Section 2 were chosen, such that to confirm the feasibility of the approach, MS signals of different reaction conditions were recorded (interpreted as tracking reaction conditions, claim 1) (pg. 5769, col 1, last partial paragraph). Deng et al. teach that Figure 3 illustrates a dynamic correlation between MS intensity and target DNA concentration in the range of 1 pM to 1 nM, wherein there is a linear correlation between the MS intensity and the logarithm of target DNA concentration in the mass spectrum as shown in Figure S2 (pg. 5570, col 1; first partial paragraph, lines 1-3; and Supplementary Materials, pg. 4, Figure S2). Figures 3 and S2 are shown below:

    PNG
    media_image4.png
    374
    557
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    677
    924
    media_image5.png
    Greyscale

                                        Figure 3                                                                    Figure S2
Deng et al. teach a general platform for HCR amplification for DNA analysis, wherein multiple DNA targets can be detected simultaneously using this biosensing strategy by altering capture DNA probes for specific DNA targets and the lanthanide ion label enables high resolution for the ICP-MS based multiplexing analysis and, therefore, considering the importance of multiple biomarkers for disease diagnosis, the developed assay can be useful for practical clinical diagnostics due to its excellent high-level multiplexing analysis ability (pg. 5570, col 1; last partial paragraph; and pg. 5570, col 2, first partial paragraph).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using lanthanide complexes to label proteins and peptides as exemplified by Tenorio-Daussat et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of analyzing differentially labeled polymers by mass spectrometry as disclosed by McKeown et al. to include lanthanides complexed with metal chelating agents including DOTA as taught by Tenorio-Daussat et al.; along with the HCR amplification and the analysis of lanthanide labeled targets by ICP-MS as taught by Deng et al. with a reasonable expectation of success in differentially labeling polymers for mass spectrometric analysis including for relative and/or absolute peptide quantification; in conducting high-resolution multiplex analysis and/or quantification of specific lanthanide tagged targets including proteins and/or peptides by LC-MS, LC-ICPMS and/or ICP-MS; in identifying the substrates of enzymes, their cleavage sites, and/or enzyme substrate specificity; as well as, in tracking differentially labelled polymers and/or reaction conditions by MS. One of ordinary skill in the art would have a reasonable expectation of success because McKeown teaches the analysis of polymers such as peptides that are differentially labeled with isotopes, fragmented through enzymatic digestion, and analyzed by mass spectrometry for analyzing the cleavage of proteins and/or for determining substrate specificity for enzymes; while Tenorio-Daussat teaches that complexes with metal chelating agents such as lanthanides chelated to DTPA or DOTA provide a new labeling approach for peptides and proteins as compared to radioactive isotopic labeling, fluorescent tags, and light/heavy stable isotopes including techniques such as SILAC, ICAT, ICPL and isobaric labeling, wherein peptides or proteins can be identified by enzymatic digestion and labeling with lanthanide-chelates, which provide advantages such as high ionization efficiency and low background signals resulting in high sensitivity, wherein analysis can be conducted by conventional LC-MS methods, LC-ICPMS, HPLC-MALDI MS, HPLC-ICPMS, FIA-ICPMS, HPLC and UV methods for specific metal detection and quantification; and Deng et al. teach HCR amplification and high-resolution ICP-MS multiplex analysis of lanthanide tagged biomolecules including lanthanide-chelator complexes formed between Tb3+ and MMA-DOTA; and the tracking of different reaction conditions by MS.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.	

Conclusion
Claims 1-4, 13, 15, 27 and 29 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1675